DETAILED ACTION
	The Information Disclosure Statement filed on February 26, 2018 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 14-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10 and 17 of U.S. Patent No. 10,549,946. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the prior patent disclose a cable retractor having a housing, a spool disposed in the housing, a spring mechanism attached to the spool and configured to urge the spool to rotate and an electrically operated rotation regulator attached to the spool and configured to prevent the spool from rotating in a first rotational direction when activated by a switch. 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laube et al (2014/0374531) in view of Ichikawa et al (US 2012/0262115).
Laube et al discloses a cord reel comprised of a housing 110 supporting a spool 112 disposed within the housing and a spool spring 125. The spool supports a flat cable that may include a cable to be affixed to electronic interfaces 132, 134 respectively 3the interfaces may be VGA, HDMI, serial cable, RCA, US, etc. as described in paragraph 0019. The cord is pulled out, in a first direction, to a desired length from the spool and a ratchet assembly engages teeth on the spool and cooperates with the coil spring to prevent the cable from retracting in a second direction. To return the cable to the reel, the cable must be pulled in order to disengage the teeth of the ratchet to allow the reel to rewind onto the spool. The ratchet may also be disengaged by activating a switch 536 at the top of the housing. The housing is further comprised of a plurality of hooks 
Laube et al discloses the cord reel as described above. However, Laube et al does not specifically show the use of an electromagnetic clutch. Ichikawa et al discloses a cord reel assembly to maintain a store an electric cable to be connected to a vehicle. Ichikawa et al further discloses the use of an electromagnetic clutch to control the rotation of the cord reel. It would have been obvious to one of ordinary skill in the art to have applied an electromagnetic clutch, like that of Ichikawa et al, to a cord reel, like that of Laube et al, with the expected result of providing a more efficient and controlled manner of maintaining and rotating a cord reel in order to store and maintain the cord so as to prevent damage to the cable. 
Allowable Subject Matter
Claims 4-6, 12, 13, 17, 18 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4 and 17 are objected based on the prior art made of record but are still subject to the Double Patenting rejection presented above. 
Claims 19 and 20 are allowed over the prior art made of record but are still subject to the Double Patenting rejection presented above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, S. Joseph Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        



RJM
September 29, 2021